IN THE SUPREME COURT OF PENNSYLVANIA



In the Matter of                           :   No. 2093 Disciplinary Docket No. 3
                                           :
KATHY LAURINO YEATTER                      :   Board File No. C3-13-871
                                           :
                                           :   (Court of Common Pleas of Lebanon
                                           :   County, Criminal Division, No. CP-38-CR-
                                           :   1845-2013)
                                           :
                                           :   Attorney Registration No. 92367
                                           :   (Lebanon County)


                                       ORDER


PER CURIAM:


              AND NOW, this 10th day of December, 2014, a Rule having been entered

by this Court on October 7, 2014, pursuant to Rule 214(d)(1), Pa.R.D.E, directing Kathy

Laurino Yeatter to show cause why she should not be placed on temporary suspension

and, no response having been filed, it is hereby

              ORDERED that the Rule is made absolute; Kathy Laurino Yeatter is

placed on temporary suspension pursuant to Rule 214(d)(2), Pa.R.D.E.; and she shall

comply with all the provisions of Rule 217, Pa.R.D.E.